Citation Nr: 0122793	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-24 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for a bilateral knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for a hearing loss of the right ear.

4.  Whether new and material evidence has been submitted to 
reopen a claim for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970, 
from November 1975 to November 1979, and was also a member of 
the National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock Arkansas.  

The veteran testified at a hearing at the RO in May 1999.  A 
transcript of that hearing is of record.  

The veteran testified at a videoconference hearing before the 
undersigned sitting in Washington D. C. in March 2001.  A 
copy of the hearing transcript is in the claims folder.  At 
the hearing the veteran testified that he was not appealing 
the issues of service connection for peripheral neuropathy 
involving the upper and lower extremities and service 
connection for hiatal hernia with antral gastritis and 
reflux.  Accordingly these issues are not before the Board 
for appellate consideration.

The issue of service connection for post-traumatic stress 
disorder (PTSD) will be discussed in the Remand section of 
this decision.



FINDINGS OF FACT

1.  In July 1998 the Board denied service connection for 
bilateral knee and back disorders, and right ear hearing 
loss.

2.  The evidence submitted since the July 1998 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for bilateral knee and lumbar spine disorders, and right ear 
hearing loss.


CONCLUSION OF LAW

The additional evidence received since the July 1998 Board 
decision is new and material and the veteran's claims of 
entitlement to service connection for bilateral knee and 
lumbar spine disorders, and right ear hearing loss are 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 
3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Furthermore, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, including sensorineural hearing loss, and/or 
arthritis becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

Also, for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2000).

Audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz)); 
the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The evidence of record since the July 1998 Board decision is 
briefly summarized.  The service medical records show that 
the veteran was seen on several occasions in 1978 and 1979 
for joint complaints, including his knees.  The audiometric 
examination conducted at the separation examination in August 
1979 showed hearing loss of 25 and 35 decibels at 1000 and 
2000 Hertz, respectively in the right ear.  The veteran was 
treated at the dispensary while on duty in the Reserve in 
July 1986 for a swollen left knee.  

A VA examination was conducted in November 1995.  The 
pertinent diagnoses were L5 spondylosis and S1 1st degree 
spondylolisthesis.  An audiological examination showed that 
hearing loss in the right ear was within the range of normal 
limits.  The veteran received intermittent treatment at a VA 
outpatient clinic during 1995 and 1996 for several problems 
including complaints pertaining to the knees and low back.  

In July 1998 the Board denied service connection for 
bilateral knee and lumbar spine disorders, and right ear 
hearing loss.  At that time the Board found that there was no 
competent medical evidence which established a nexus between 
any current back and bilateral knee disorders and his 
military service and any right ear hearing loss and his 
active duty or active duty for training.  The July 1998 Board 
decision is final.  38 U.S.C.A. § 7104.  However, the veteran 
may reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2000).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The additional evidence received since the July 1998 Board 
decision includes VA and private treatment records and 
transcript of a may 1999 hearing and a videoconference 
hearing conducted by the undersigned member of the Board in 
March 2001.

The additional evidence includes a VA outpatient audiological 
examination, dated in August 1997 which showed a pure tone 
threshold of 40 decibels at 4000 hertz.  Also received was an 
April 2000 statement from a private physician which is to the 
effect that the veteran's degenerative joint disease was 
acquired by all the trauma a person normally acquires by 
pursuing daily activities.  This process was made worse by 
the extraordinary duties in Vietnam.  The physician also 
stated that hearing loss was acquired from the acoustical 
trauma the veteran received in Vietnam.

To summarize the additional evidence establishes for the 
first time following active duty the presence of right ear 
hearing as set forth in 38 C.F.R. § 3.385.  The private 
medical evidences also for the first time tends to show a 
relationship between the degenerative joint disease, 
presumably involving the low back and knees, and his military 
service.  Accordingly, the Board finds that the evidence 
received since the July 1998 Board decision is new and 
material and the claims are reopened.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim.  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The RO has not had the opportunity to review the VCAA.  
However, in view of the aforementioned reopening of his 
claims, the Board finds that this decision is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

New and material evidence having been submitted, the claims 
for service connection for low back and bilateral knee 
disorders and right ear hearing loss are reopened, and to 
this extent only, the claims are granted.  




REMAND

As previously indicated, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and the implementing regulations, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, the service medical records show that the 
veteran was seen on several occasions in 1978 and 1979 for 
multiple joint complaints, including his knees.  The veteran 
was treated at the dispensary while on duty in the National 
Guard in July 1986 for a swollen left knee.  The audiometric 
examination conducted at the separation examination in August 
1979 showed hearing loss of 25 and 35 decibels at 1000 and 
2000 Hertz, respectively, in the right ear.  

In October 1999, G. C. E., M.D., reported that the veteran 
spent one year and five days as an infantryman in Vietnam, 
with half that time spent providing security for combat 
engineers and the other half on mine sweeping details.  In 
April 2000, Dr. E. reported that the veteran had a clear 
diagnosis of PTSD which was caused by his experiences in war 
in Vietnam.  He also stated that the veteran's degenerative 
joint disease was caused by the trauma a person normally 
acquires by pursuing his daily activities of work and play.  
This process was made worse by his extraordinary duties in 
Vietnam.  He also stated the veteran's hearing difficulties 
was acquired by from the acoustical trauma he received in 
Vietnam. 

The veteran's personnel records disclose that he served with 
Company B, 169th Engr Bn in Vietnam from January 1969 to 
January 1970 as a plumber and a mason.  
The veteran testified at the videoconference hearing in March 
2001.  He maintained that he served as a minesweeper in 
Vietnam with the 68th engineers and after about six months of 
service he saw a new member of the unit blown up.  He could 
not remember the name.  He also claimed he was subject to 
mortar attacks in the Long Binh area and was close to getting 
hit.  He also reported his convoy was attacked.  He testified 
that while a member of the "Arkansas" National Guard he was 
taught to use explosives.  He was a member of the 203rd 
Engineer Bn.  He maintains that he was told he had PTSD about 
4-5 years ago in a VA outpatient clinic.  He stated that in 
Vietnam he was exposed to several explosions and that he was 
being treated in the VA outpatient clinic for a hearing loss 
of the right ear.  He also maintained that he injured his 
back in a fall during active duty in 1975 and that later in 
the National Guard he had to do heavy lifting.  In addition, 
he testified that he injured his knees in Vietnam and has had 
knee problems since.  The Board notes that the veteran has 
previously indicated that he served in the Missouri National 
Guard.

38 C.F.R. § 3.304(f) provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor and credible supporting evidence that 
the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99. In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence. The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

In view of these facts, the Board is of the opinion that 
additional development is required.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)), are fully 
complied with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all military, 
VA and private medical records pertaining 
to treatment for the disabilities in issue 
since service which that are not already 
on file, to include St. Johns and Freeman 
hospitals.  He should also be requested to 
clarify whether he served in Arkansas 
National Guard, and, if yes that dates.  

3.  The veteran should be furnished 
another opportunity to provide more 
specific detailed information about his 
stressors, particularly the dates his 
unit came under enemy fire, the 
location(s) of his unit, identification 
of any casualties and any other pertinent 
information concerning the traumatic 
events (stressors) that he states to have 
experienced while serving on active duty.  
The appellant should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

4.  The RO is requested to ask the VA 
medical facility in North Little Rock to 
furnish copies of any additional 
treatment records covering the period 
from March 27, 2000 to the present.

5.  The RO should request U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, VA 22150- 3197, 
to provide any information available 
which might corroborate the veteran's 
stressors and any other sources which may 
have pertinent information.

6.  The RO is requested to contact the 
appropriate source in order to verify the 
veteran's service dates and obtain his 
personnel records pertaining to service 
in the in the Missouri and Arkansas (if 
appropriate) National Guard, to include 
active duty for training and inactive 
duty training dates.  

7.  The RO is requested to make a 
determination as to whether the veteran 
was in combat, and prepare a list of the 
verified stressors, if any.  

8.  If a stressor(s) has been verified by 
the RO, the veteran should be afforded a 
comprehensive VA examination by a 
psychiatrist to determine whether or not 
the veteran has PTSD.  The veteran's 
claims folder is to be made available to 
the examiner for review prior to the 
examination.  All necessary tests should 
be conducted.  The examiner is to be 
informed that only a stressor verified by 
the RO or the Board may be used as a 
basis for a diagnosis of PTSD.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether the stressor(s) found to be 
established by the record were sufficient 
to PTSD; and whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established by the record.

9.  A VA examination by an orthopedist 
should be conducted to determine the 
nature, severity and etiology of any 
disabilities involving the low back and 
knees.  The veteran's claims folder and a 
copy of this remand is to be made 
available to the examiner for review 
prior to the examination.  In addition to 
x-rays, any tests or specialized 
examinations deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed medical 
history regarding injuries.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any disabilities 
diagnosed involving the lumbosacral spine 
and knees are related to his periods of 
active duty and/or his duty in the 
National Guard.  The examiner's attention 
is directed to the April 6, 2000 
statement from Dr. G.C.E.  A complete 
rational for any opinion should be 
provided.

10.  Thereafter, a VA examination by a 
specialist (M.D.) in ear disorders should 
be conducted to determine the nature, 
severity, and etiology of the veteran's 
right ear hearing loss.  The claims 
folder and a copy of this remand should 
be made available to the examiner in 
conjunction with the examination.  In 
addition to an audiological evaluation, 
any other specialized testing deemed 
necessary should be performed.

The examiner is requested to obtain a 
detailed history of inservice, to include 
the National Guard, and civilian noise 
exposure.  Following the examination, it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that any right ear hearing loss shown 
on examination is related to the 
veteran's periods of active military duty 
and/or duty in the Reserve.  The 
examiner's attention is directed to the 
April 6, 2000 statement from Dr. G.C.E.  
A complete rationale for all opinions 
expressed should be provided.

11.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including the law and regulations 
concerning the finality of prior Board 
decisions.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




